Temple, J.,
delivered the opinion of the Court:
The complaint in this case states facts sufficient to sustain a judgment for damages, but the amount of damages is not stated in the complaint, nor is there a prayer for damages. No damages are stated or claimed in the summons. The defendants, who appeal, made default, and judgment was rendered against them for twelve thousand five hundred dollars damages. This was clearly erroneous, and that part of the judgment which awards damages against the appellants must be reversed and set aside; and it is ordered that the judgment be so modified.
Mr. Justice Wallace, being disqualified, did not participate in the decision.